Wade, C. J.
1. There was direct evidence to support every material allegation made in the indictment, and therefore this court is without authority to set aside the verdict of the jury based thereon.
2. The defendant being on < trial for gaming, the court did not err in admitting testimony as to the reputation as' a gambling place of the room where the evidence of the State’s witness placed him, and where he admitted he was at the time the alleged crime was committed.

Judgment affirmed.


George and Luke, JJ., concur.